DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The response filed on February 9, 2021 is acknowledged.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant elected with traverse Species 26 (figure 31A) in the reply filed on October 13, 2020.
The requirement was still deemed proper and was therefore made FINAL in the Office action mailed on November 9, 2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first nozzle is disposed at an outlet of the applicator arm” recited in claim 2; the “first nozzle is disposed at an outlet of the applicator arm” recited in claim 3; the “actuator” recited in claim 10; the “position in the rhizosphere” recited in claim 10; and the “first actuator and…second actuator” recited in claim  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: applicator arm. 

Claim Objections
Applicant is advised that should claim 2 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 10 recites the limitation “to move the applicator arm...to a position in the rhizosphere.”  Even though the Summary section of the Specification recites “…at least one 
Claims 1-3 and 7-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “plants” in line 2.  It appears to be a double inclusion of the “plants” recited in line 1.
Claim 1 recites the limitation “plants” in line 7.  It appears to be a double inclusion of the “plants” recited in line 1 and/or line 2.
Claim 7 recites the limitation “plants” in line 4.  It appears to be a double inclusion of the “plants” recited in line 1, 2 and/or line 7.
Claim 9 recites the limitation "the rows" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “plants” in line 1.  It appears to be a double inclusion of the “plants” recited in line 1, 2 and/or line 7.
Claim 9 recites the limitation “plants” (two occurrences) in line 2.  It appears to be a double inclusion of the “plants” recited in line 1, 2 and/or line 7.
Claim 9 recites the limitation “plants” in line 3.  It appears to be a double inclusion of the “plants” recited in line 1, 2 and/or line 7.
Claim 9 recites the limitation “plants” in line 4.  It appears to be a double inclusion of the “plants” recited in line 1, 2 and/or line 7.
Claim 10 recites the limitation “plants” in line 2.  It appears to be a double inclusion of the “plants” claim 1, line 1, 2 and/or line 7.
Claim 11 recites “a first applicator arm actuated by a first actuator and a second applicator arm actuated by a second actuator.”  Claim 12 recites the limitation “both the first applicator arm and the second applicator arm are actuated by the actuator.  Claim 11 and claim 12 appear to define two mutually exclusive embodiments/features.  It is uncertain how both claims can be readable on elected Species 26 (figure 31A).

Claim Rejections - 35 USC § 102
Claim(s) 1-3, 7, 9-11 and 13-15 (as best understood) is/are rejected under 35 U.S.C. 102(a) as being anticipated by Muff (2013/0043326). 
Regarding claims 1-3, 7, 9-11 and 13, Muff discloses a fluid applicator comprising:
at least one applicator arm 18;
a first nozzle (outlet of hose162a) disposed on the at least one applicator arm to apply fluid to a rhizosphere of the plants;
a second nozzle (outlet of hose 162b) disposed on the at least one applicator arm to apply fluid to the row between plants;
wherein the second nozzle is disposed on the applicator arm, and the first nozzle is disposed at an outlet (outlet of hose 162a) of the applicator arm;

wherein the at least one applicator arm comprises a first applicator arm (one of the liquid placement apparatuses 18) and a second applicator arm (second of the liquid placement apparatuses 18);
an actuator 72;
a storage position (position during transport).
Regarding claims 1, 10, 14, 15, Muff discloses a fluid applicator comprising:
at least one applicator arm 150, 152, 154, 156, 162a, 162b;
a first nozzle (outlet of hose162a) disposed on the at least one applicator arm to apply fluid to a rhizosphere of the plants;
a second nozzle (outlet of hose 162b) disposed on the at least one applicator arm to apply fluid to the row between plants;
wherein the at least one applicator arm is actuated by an actuator 72 to move the applicator arm from a position in the row between plants to a position adjacent to a plant;
wherein the at least one applicator arm is connected to a pivot arm 34 disposed about a pivot (bend/pivot of cable 35), the actuator actuates the pivot arm to pivot about the pivot, wherein the pivot is disposed on a frame 32 or a base;
a second applicator arm (second 150, 152, 154, 156, 162a, 162b);
a second pivot arm (second 34);
a second pivot (second bend/pivot of cable 35);
a second actuator (second 72);
a frame (first and second 32 and 16).

Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive.  
Regarding Applicant’s argument that the “first nozzle is disposed at an outlet of the applicator arm is shown (nozzle 8050), claim 2 requires the first nozzle to be disposed at an outlet of the at least one applicator arm.  The specification discloses, on page 45, lines 26-27, “[n]ozzle 8050 is disposed at any point along a member before the outlet.”  The specification indicates that the nozzle is before the outlet and not at the outlet.
Applicant argues that the first actuator and the second actuator are shown in figure 27B.  Figure 27B is directed to non-elected Species 25, figures 27A-G.
Regarding the term “applicator arm,” Applicant argues that there is no requirement that the term appear in the specification verbatim.  Applicant points to: fluid arm 2720, linkage member 1520, linkages 1720, linkage members 1620, member 3110, flexible member 922, and flexible member 982.  The claim terms are given their broadest reason interpretation in light of the specification.  If the term “applicator arm” can be used to refer to the variety of elements that Applicant asserts, the scope of the term is indefinite.  Applicant’s list of elements is arbitrary.  The specification provides no support for such interpretation.
Applicant argues that “the row between plants” refers back to “a row between plants.”  The term “row” is a noun and the term “plants” is a noun.  The “row” and “plants” are two distinct and separate elements as defined by the claim.  The claim defines that “plants” are in “rows.”  Then there is “a row” between “plants.”  Yet, the “plants” (in line 2) are the same plants 
Applicant argues that figure 17C shows the embodiment of a single actuator.  Figure 17C is directed to non-elected Species 19, figure 17C.
Applicant argues
Muff ‘326 cannot anticipate because it does not disclose “a first nozzle disposed on the at least one applicator arm to apply fluid to a rhizosphere of the plants; and a second nozzle disposed on the at least one applicator arm to apply fluid between the row of plants.” The first and second nozzle are both disposed on the same at least one applicator arm, and one applies fluid to the rhizosphere while the other one applies to between rows of plants.

In the first interpretation, Muff discloses an a first nozzle (outlet of hose162a) and a second nozzle (outlet of hose 162b) disposed on the at least one applicator arm 18.  In the second interpretation, Muff discloses an a first nozzle (outlet of hose162a) and a second nozzle (outlet of hose 162b) disposed on the at least one applicator arm 150, 152, 154, 156, 162a, 162b.
Applicant argues that dribble hoses 162a and 162b are separate hoses and that each hose only has one outlet.  Applicant applies a different reading of Muff.  The Office action interprets the outlet of hoses 161 and 162b being on the at least one applicator arm 18 or at least one applicator arm 150, 152, 154, 156, 162a, 162b.
Applicant argues that there is no disclosure of applying fluid to both the rhizosphere and the row between the plants.  The “row” between the plants and the “rhizosphere” are not mutally exclusive.  The first nozzle (outlet of hose162a) applies fluid to the rhizosphere (the area of soil that surrounds the roots of a plant and is altered by the plant's root growth, nutrients, respiration, etc.) in one row of plants while the second nozzle (outlet of hose 162b) applies fluid to the row between the plants in the adjacent plant row.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK